



Exhibit 10.1


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CASTLE BIOSCIENCES, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CASTLE
BIOSCIENCES, INC. IF PUBLICALLY DISCLOSED.


WAIVER AND SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS WAIVER AND SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of February 28, 2020 (the “Second Amendment
Date”), by and among OXFORD FINANCE LLC, a Delaware limited liability company
with an office located at 133 North Fairfax Street, Alexandria, Virginia 22314,
as collateral agent (in its individual capacity, “Oxford”; and in its capacity
as collateral agent, “Collateral Agent”), the Lenders listed on Schedule 1.1 of
the Loan Agreement (as defined below) or otherwise party thereto from time to
time including Oxford in its capacity as a Lender and SILICON VALLEY BANK, a
California corporation with an office located at 3003 Tasman Drive, Santa Clara,
CA 95054 (“Bank” or “SVB”) (each a “Lender” and collectively, the “Lenders”),
and CASTLE BIOSCIENCES, INC., a Delaware Corporation with offices located at 820
S. Friendswood, Suite 201, Friendswood, TX 77546 (“Borrower”).


WHEREAS, Collateral Agent, Borrower and the Lenders party to the Loan Agreement
from time to time have entered into that certain Loan and Security Agreement,
dated as of November 30, 2018 (as amended, supplemented or otherwise modified
from time to time, including, but without limitation, pursuant to that certain
First Amendment to Loan and Security Agreement dated as of June 13, 2019,
collectively, the “Loan Agreement”) pursuant to which the Lenders have provided
to Borrower certain loans in accordance with the terms and conditions thereof;
and


WHEREAS, an Event of Default has occurred and is continuing under Section 8.2(a)
(Covenant Default) of the Loan Agreement as a result of a violation of Section
6.6(b) of the Loan Agreement resulting from Borrower’s maintaining over $[***]
of cash in its [***] account for the periods from February 1, 2019 through
January 31, 2020 (the “Existing Default”). By reason of the Existing Default,
Collateral Agent has the right to accelerate the maturity of the unpaid balance
of the Obligations. In addition, as a result of the foregoing Existing Default,
Collateral Agent and the Lenders are entitled to exercise any and all
default-related rights and remedies under the Loan Agreement, other Loan
Documents and/or applicable Law.
WHEREAS, Borrower has requested that Collateral Agent and the Lenders waive the
Existing Default;
WHEREAS, although the Lenders and Collateral Agent are under no obligation to do
so, the Lenders and
Collateral Agent have agreed to waive the Existing Default, but only to the
extent, in accordance with the terms, subject to the conditions and in reliance
upon the representations and warranties set forth below;


WHEREAS, Borrower, the Lenders and Collateral Agent also desire to amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below;


NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, the Lenders and Collateral
Agent hereby agree as follows:


1.
Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

2.
Borrower acknowledges and agrees that unless the Existing Default is waived by
Collateral Agent and the Lenders, the Existing Default would constitute an Event
of Default under the Loan Documents as of the date hereof. Collateral Agent and
the Lenders hereby waive the Existing Default. Collateral Agent’s and the
Lenders’ agreement to waive the Existing Default shall in no way obligate
Collateral Agent or any Lender to make any other modifications to the Loan
Agreement or to waive Borrower’s compliance with any other terms of the Loan
Documents, and shall not limit or impair Collateral Agent’s and the Lenders’
right to demand strict performance of all other terms and covenants as of any
date. The waiver set forth above shall not be deemed or otherwise construed to
constitute a waiver of any other provisions of the Loan Agreement in connection
with any other transaction







[***]=CERTAIN CONFIDENTIAL INFORMATION OMITTED


1

--------------------------------------------------------------------------------







3.
Borrower hereby reaffirms the security interest granted by Borrower previously
in Section 4.1 of the Loan Agreement with respect to the Collateral.



4.
Sections 6.2(a)(i), 6.2(a)(ii) and 6.2(a)(iii) of the Loan Agreement are hereby
amended and restated in their entirety as follows:



“(i)    as soon as available, but no later than five (5) days after each
quarterly filing of Borrower’s financials is made with the Securities Exchange
Commission on a Quarterly Report on Form 10-Q, a company prepared consolidated
balance sheet, income statement and cash flow statement covering the
consolidated operations of Borrower and its Subsidiaries for the periods
required to be included in such Form 10-Q, certified by a Responsible Officer
and in a form reasonably acceptable to Collateral Agent (the certifications
required by the Securities and Exchange Commission of the CEO and CFO that are
filed or furnished with the Quarterly Report on Form 10-Q as exhibits 31 and 32
are deemed to satisfy this requirement to the extent that such certifications
are unqualified (other than as to knowledge)), with Borrower’s delivery of a
copy of such Quarterly Report on Form 10-Q that includes its unaudited condensed
financial statements for the applicable period, as filed with the Securities and
Exchange Commission, deemed to satisfy this requirement;”


“(ii)    as soon as available, but no later than one hundred fifty (150) days
after the last day of Borrower’s fiscal year or within five (5) days of filing
with the SEC on an Annual Report on Form 10-K, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements (or qualified only as to going
concern typical for companies similar to Borrower) from an independent certified
public accounting firm acceptable to Collateral Agent in its reasonable
discretion (Moss Adams LLP and KPMG LLP being deemed accepted by Collateral
Agent of as the Effective Date), with the Borrower’s delivery of a copy of such
Annual Report on Form 10-K that includes its audited financial statements for
such annual period with the required audit opinion described herein, as filed
with the Securities and Exchange Commission, deemed to satisfy this
requirement;”


“(iii)    no later than seven (7) days after approval thereof by Borrower’s
Board of Directors, but no later than sixty (60) days after the last day of each
of Borrower’s fiscal years, Borrower’s annual financial projections for the
entire current fiscal year as approved by Borrower’s Board of Directors, which
such annual financial projections shall be set forth in a quarterly format (such
annual financial projections as originally delivered to Collateral Agent and the
Lenders are referred to herein as the “Annual Projections”; provided that, any
subsequent revisions of the Annual Projections approved by Borrower’s Board of
Directors shall be delivered to Collateral Agent and the Lenders no later than
seven (7) days after such approval);”


5.
Section 6.2(a)(vi) is hereby amended and restated in its entirety as follows:



“(vi)    [Reserved];”


6.
Section 6.2(a)(viii) is hereby amended and restated in its entirety as follows:



“(viii) no later than thirty (30) days the last day of each quarter, for each of
the months in such quarter, copies of the month-end account statements for each
Collateral Account maintained by Borrower or its Subsidiaries, which statements
may be provided to Collateral Agent and each Lender by Borrower or directly from
the applicable institution(s);”


7.
Section 6.2(a)(ix) is hereby amended and restated in its entirety as follows:



2

--------------------------------------------------------------------------------







“(ix)    within thirty (30) days after the end of each quarter, aged listings of
accounts receivable and accounts payable (by invoice date);”


8.
Section 6.2(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:



“(b) Concurrently with the delivery of the financial statements specified in
Section 6.2(a)(i) above but no later than five (5) days after each quarterly or
annual, as applicable, filing of Borrower’s financials is made with the
Securities Exchange Commission, deliver to each Lender, a duly completed
Compliance Certificate signed by a Responsible Officer.”


9.
Sections 6.6(a) and 6.6(b) of the Loan Agreement are hereby amended and restated
in their entirety as follows:



“(a) Maintain all of Borrower’s and its Subsidiaries’ Collateral Accounts, cash
and Cash Equivalents with Bank, or its Affiliates, and [***] to the extent
maintained in accordance with Section 6.6(b) of this Agreement, in accounts
which are subject to a Control Agreement in favor of Collateral Agent, and
primary Bank Services with Bank and Bank’s Affiliates.”


“(b) Borrower shall provide Collateral Agent five (5) days’ prior written notice
before Borrower or any of its Subsidiaries establishes any Collateral Account at
or with any Person other than Bank, or its Affiliates. In addition, for each
Collateral Account that Borrower or any of its Subsidiaries, at any time
maintains, Borrower or such Subsidiary shall cause the applicable bank or
financial institution at or with which such Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Collateral Agent’s Lien in such
Collateral Account in accordance with the terms hereunder prior to the
establishment of such Collateral Account, which Control Agreement may not be
terminated without prior written consent of Collateral Agent. The provisions of
the previous sentence shall not apply to (i) deposit accounts exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of Borrower’s, or any of its Subsidiaries’, employees and
identified to Collateral Agent by Borrower as such in the Perfection
Certificates, (ii) the Medicare/Medicaid Receivables Account (defined below),
and (iii) the [***] account so long as the aggregate balance in such account as
of the end of any Business Day does not exceed [***] Dollars ($[***]).”


10.
Section 6.10 of the Loan Agreement is hereby amended and restated in their
entirety as follows:



“6.10    Financial Covenant. Borrower shall achieve the following, to be tested
as of the last day of the applicable quarter, on a consolidated basis with
respect to Borrower and its Subsidiaries:


(i)Revenues for the three months ended at the end of the applicable quarter-end
month set forth below of at least:


Trailing 3-Month Period Ending
Minimum Trailing 3 Months Revenue ([***]% of Plan)
6/30/2019
$7,646,880.00
9/30/2019
$7,596,081.00
12/31/2019
$8,014,761.00



, and thereafter, the required revenues of Borrower shall be determined by
Collateral Agent and the Lenders upon receipt and review by Collateral Agent and
the Lenders of Borrower’s Annual Projections delivered in accordance with
Section 6.2(a)(iii); provided that such required revenues shall be (i) based on
a minimum requirement of at least [***] percent ([***]%) of Borrower’s board of
directors-approved revenue plan (provided that such plan






















[***]=CERTAIN CONFIDENTIAL INFORMATION OMITTED


3

--------------------------------------------------------------------------------





is acceptable to Collateral Agent and the Lenders), (ii) in no event less than
the amounts required hereunder with respect to [***], and (iii) at such levels
that [***]. Collateral Agent, Borrower and the Lenders shall execute and deliver
to each other an amendment to this Agreement which provides the terms of such
Future Minimum Revenue Covenants no later than March 31st of each year. It shall
be an immediate Event of Default if Borrower, Collateral Agent and the Lenders
(in each case acting reasonably) fail to enter into the aforementioned amendment
on or prior to March 31st of each year.


GAAP revenue recognized from consolidated DecisionDx-CM Medicare claims in which
a payment decision was awarded through an Administrative Law Judge appeal
process shall not be part of GAAP revenue as measured by this
performance-to-plan revenue covenant.”


11.
Exhibit C of the Loan Agreement is hereby amended and restated in its entirety
as set forth on Exhibit C attached hereto.



12.
Limitation of Amendment.



a.
The amendments set forth in Sections 4 through 8, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (i) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (ii) otherwise prejudice
any right or remedy which the Lenders, or obligation which Borrower, may now
have or may have in the future under or in connection with any Loan Document.



b.
This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.



13.
Release by Borrower.



a.
FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves, releases,
and discharges Collateral Agent and each Lender and their respective present or
former employees, officers, directors, agents, representatives, attorneys, and
each of them, from any and all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs and expenses, actions and causes of action, of
every type, kind, nature, description or character whatsoever, whether known or
unknown, suspected or unsuspected, absolute or contingent, arising out of or in
any manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment solely to the extent such
claims arise out of or are in any manner whatsoever connected with or related to
the Loan Documents, the Recitals hereto, any instruments, agreements or
documents executed in connection with any of the foregoing or the origination,
negotiation, administration, servicing and/or enforcement of any of the
foregoing (collectively “Released Claims”).



b.
In furtherance of this release, Borrower expressly acknowledges and waives any
and all rights under Section 1542 of the California Civil Code, which provides
as follows:



“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or releasing party.” (Emphasis
added.)


c.
By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently



























[***]=CERTAIN CONFIDENTIAL INFORMATION OMITTED


4

--------------------------------------------------------------------------------





knows or believes to be true, but that it is the intention of Borrower hereby to
fully, finally and forever settle and release all matters, disputes and
differences, known or unknown, suspected or unsuspected in respect of the
Released Claims; accordingly, if Borrower should subsequently discover that any
fact that it relied upon in entering into this release was untrue, or that any
understanding of the facts was incorrect, Borrower shall not be entitled to set
aside this release by reason thereof, regardless of any claim of mistake of fact
or law or any other circumstances whatsoever. Borrower acknowledges that it is
not relying upon and has not relied upon any representation or statement made by
Bank with respect to the facts underlying this release or with regard to any of
such party’s rights or asserted rights.


d.
This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Collateral Agent and the Lenders to enter into this Amendment, and
that Collateral Agent and the Lenders would not have done so but for Collateral
Agent’s and the Lenders’ expectation that such release is valid and enforceable
in all events.



e.
Borrower hereby represents and warrants to Collateral Agent and the Lenders, and
Collateral Agent and the Lenders are relying thereon, as follows:



i.
Except as expressly stated in this Amendment, neither Collateral Agent, the
Lenders nor any agent, employee or representative of any of them has made any
statement or representation to Borrower regarding any fact relied upon by
Borrower in entering into this Amendment.



ii.
Borrower has made such investigation of the facts pertaining to this Amendment
and all of the matters appertaining thereto, as it deems necessary.



iii.
The terms of this Amendment are contractual and not a mere recital.



iv.
This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.



v.
Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Collateral Agent and the
Lenders, defend and hold each harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein.



14.
To induce Collateral Agent and the Lenders to enter into this Amendment,
Borrower hereby represents and warrants to Collateral Agent and the Lenders as
follows:



a.
Immediately after giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date) and (ii) no Event of Default has occurred and
is continuing;



b.
Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;





5

--------------------------------------------------------------------------------







c.
The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;



d.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;



e.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and



f.
This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.



15.
Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.



16.
This Amendment shall be deemed effective as of the Second Amendment Date upon
(a) the due execution and delivery to Collateral Agent of this Amendment by each
party hereto, and (b) Borrower’s payment of all Lenders’ Expenses incurred
through the date hereof, which may be debited (or ACH’d) from any of Borrower’s
accounts with the Lenders.



17.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.



18.
This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.



[Balance of Page Intentionally Left Blank]


6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Second
Amendment to Loan and Security Agreement to be executed as of the date first set
forth above.


BORROWER:
CASTLE BIOSCIENCES, INC.
By:
/s/ Frank Stokes
Name:
Frank Stokes
Title:
Chief Financial Officer
 
 
COLLATERAL AGENT AND LENDER:
OXFORD FINANCE LLC
By:
/s/ Colette H. Featherly
Name:
Colette H. Featherly
Title:
Senior Vice President
 
 
LENDER:
SILICON VALLEY BANK
By:
/s/ Kristine Rohmer
Name:
Kristine Rohmer
Title:
Vice President





























































[Signature Page - Wavier and Second Amendment to Loan and Security Agreement]




--------------------------------------------------------------------------------






EXHIBIT C


Compliance Certificate


TO:
OXFORD FINANCE LLC, as Collateral Agent and Lender
 
SILICON VALLEY BANK, as Lender
 
 
FROM:
CASTLE BIOSCIENCES, INC.



The undersigned authorized officer (“Officer”) of CASTLE BIOSCIENCES, INC.
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement by and among Borrower, Collateral Agent, and
the Lenders from time to time party thereto (the “Loan Agreement;” capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Loan Agreement),


(a)Borrower is in complete compliance for the period ending_________________with
all required covenants except as noted below;


(b)There are no Events of Default, except as noted below;


(c)Except as noted below, all representations and warranties of Borrower stated
in the Loan Documents are true and correct in all material respects on this date
and for the period described in (a), above; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.


(d)Borrower, and each of Borrower’s Subsidiaries, has timely filed all required
tax returns and reports, or obtain extensions thereof, Borrower, and each of
Borrower’s Subsidiaries, has timely paid all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed by Borrower, or Subsidiary,
except as otherwise permitted pursuant to the terms of Section 5.8 of the Loan
Agreement;


(e)No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.


Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.


Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.


 
 
Reporting Covenant
 
Requirement
 
Actual
 
Compiles
1)
 
Financial statements
 
Quarterly within 5 days SEC Filings
 
 
 
Yes
No
N/A
2)
 
Annual (CPA Audited) statements
 
Within 150 Days after FYE or
within 5 days SEC Filings
 
 
 
Yes
No
N/A
3)
 
Annual Financial
Projections/Budget (prepared on a quarterly basis)
 
Annually (within earlier of 60 days
of FYE or 7 Business Days of
approval by Board), and within 7
Business Days of any revision
 
 
 
Yes
No
N/A








--------------------------------------------------------------------------------







4)
 
A/R & A/P agings
 
Quarterly within 30 days
 
 
 
Yes
No
N/A
5)
 
8-K, 10-K and 10-Q Filings
 
If applicable, within 5 days of filing
 
 
 
Yes
No
N/A
6)
 
Security Holder reports and notices
 
Within 5 days of delivery
 
 
 
Yes
No
N/A
7)
 
Compliance Certificate
 
Quarterly/Annually within 5 days of
SEC Filings
 
 
 
Yes
No
N/A
8)
 
IP Report
 
When required
 
 
 
Yes
No
N/A
9)
 
Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period
 
 
 
$______
 
Yes
No
N/A
10)
 
Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period
 
 
 
$______
 
Yes
No
N/A



Deposit and Securities Accounts
(Please list all accounts; attach separate sheet if additional space needed)
 
Institution Name
Account Number
New Account?
Account Control Agreement in place?
1)
 
 
Yes
No
Yes
No
2)
 
 
Yes
No
Yes
No
3)
 
 
Yes
No
Yes
No
4)
 
 
Yes
No
Yes
No



Financial Covenants


Covenant
 
Requirement
 
Actual
 
Compliance
 
 
Trailing
Minimum
 
 
 
 
 
 
 
trailing
 
 
 
 
 
 
 
 
3 month
3 months
 
 
 
 
 
 
 
revenue
 
 
 
 
 
 
 
 
period ending
([***]% of plan)
 
 
 
 
 
Minimum Revenues
 
 
 
 
 
 
 
 
(trailing three months)
 
3/31/2020
$[________]
 
[__%]
 
Yes
No
 
 
6/30/2020
$[________]
 
 
 
 
 
 
 
9/30/2020
$[________]
 
 
 
 
 
 
 
12/31/2020
$[________]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Thereafter, at least [***]% of projections
 
 
 
 
 
 
 
$[________]
 
 
$[________]
 
 
 
[***] Bank Account
 
Not above $[***] as of the end of
any Business day
 
$[________]
 
Yes
No













[***]=CERTAIN CONFIDENTIAL INFORMATION OMITTED







--------------------------------------------------------------------------------







Other Matters
1)
 
Have there been any changes in management since the last Compliance Certificate?
 
Yes
 
No
 
 
 
 
 
 
 
2)
 
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?
 
Yes
 
No
 
 
 
 
 
 
 
3)
 
Have there been any new or pending claims or causes of action against Borrower
that involve more than [***] Dollars ($[***])?
 
Yes
 
No
 
 
 
 
 
 
 
4)
 
Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries other than as already included in a Quarterly Report on Form 10-Q,
an Annual report on Form 10-K or a Current Report on Form 8-K? If yes, provide
copies of any such amendments or changes with this Compliance Certificate.
 
Yes
 
No

















































































[***]=CERTAIN CONFIDENTIAL INFORMATION OMITTED







--------------------------------------------------------------------------------









Exceptions


Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)


CASTLE BIOSCIENCES, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LENDER USE ONLY
 
 
 
 
 
 
Received by:
 
 
Date:
 
 
 
 
Verified by:
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
Compliance Status:
Yes
No
 
 














